385 F.2d 418
Patrick Arthur ROBERTS, Appellant,v.UNITED STATES of America, Appellee.
No. 21450.
United States Court of Appeals Ninth Circuit.
November 16, 1967.

Bernard G. Winsberg, Los Angeles, Cal., for appellant.
Wm. M. Byrne, Jr., U. S. Atty., Robert L. Brosio, Michael Heuer, Asst. U. S. Attys., Los Angeles, Cal., for appellee.
Before KOELSCH and BROWNING, Circuit Judges, and POWELL, District Judge.
PER CURIAM.


1
Appellant seeks reversal of the judgment of the district court convicting him of violating the Dyer Act (18 U.S.C. § 2312). His assignments all concern the sufficiency of the evidence to support the finding of guilt and the propriety of the court's ruling permitting the prosecution to reopen its case in chief. None has merit, nor tenders a question which on this record warrants discussion in an opinion.


2
We affirm.